Citation Nr: 1825553	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A Notice of Disagreement was received in October 2013 pertaining only to the Veteran's hearing loss and tinnitus claims. In August 2014, a Statement of the Case pertaining to hearing loss and tinnitus was issued, and, in September of that year, the Veteran filed his substantive appeal (via a VA Form 9).  The Veteran did not request a hearing.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during service or within one year of service and is not otherwise attributable to service.

2.  Tinnitus did not manifest during service or within one year of active service and is not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred or aggravated in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  SERVICE CONNECTION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].


Organic disease of the nervous system such as sensorineural hearing loss and tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

 The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation"). 

Hearing loss disability is defined by regulation. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 

The Veteran had an in-service audiological evaluation during service in May 1968 and October 1972 at which time auditory thresholds were recorded.  The October 1972 examination specifically mentions that ISO standards were used.  However, because it is unclear whether such thresholds were recorded in May 1968 using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:


Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10




BACKGROUND AND ANALYSIS

The Veteran contends that his currently diagnosed hearing loss and tinnitus are related to his service in the Navy as a gunners mate.  Because of the Veteran's military occupational specialty, noise exposure has already been conceded.  See August 2014 Statement of the Case.

On the May 1968 entrance examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows: (ISO conversion in parentheses) 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
-5(5)
0(10)
0(5)
LEFT
15(30)
0(10)
-5(5)
-5(5)
15 (20)

On the October 1972 separation examination, audiological evaluation revealed that puretone thresholds, in decibels, were as follows: (ISO standards were explicitly used)



HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
5
LEFT
15
5
5
5
10

On the separation October 1972 Report of Medical History prepared and signed by the Veteran, he denied he ever had or had now "ear, nose, or throat trouble" or "hearing loss."  

On the post service VA examination conducted in December 2012, audiological evaluation revealed that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
30
LEFT
30
30
30
60
60

Speech discrimination tests showed 92 percent in the left ear and 92 percent in the right ear. 

The December 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not related to the Veteran's service, as normal hearing was shown on the Veteran's separation examination.  The examiner noted that the Veteran had some high frequency hearing loss in the left ear that was present upon enlistment and thus was not incurred due to the Veteran's military noise exposure.  The examiner also diagnosed the Veteran with tinnitus, and opined that the tinnitus was related to the Veteran's hearing loss, and thus less likely than not related to the Veteran's service.

The Veteran meets the first criterion for service connection, as he has current diagnoses of both tinnitus and hearing loss.  See December 2012 VA examination.  The Veteran meets the second criterion for service connection for hearing loss and tinnitus, an in-service event, as he has conceded in-service noise exposure due to his military occupational specialty as a gunner's mate. However, the Veteran does not meet the third criterion for direct service connection, as the record does not show a medical nexus, as the VA examiner's opinion stated that the Veteran's hearing loss and tinnitus are less likely than not attributable to the Veteran's service.  The Board acknowledges that the Veteran demonstrated mild hearing loss of the left ear at the time of enlistment into active duty, as he was noted to have a pure tone threshold over 20-specifically 30 (40 after ISO conversion) dB at 6000 Hz.  The December 2012 VA examiner concluded that left ear hearing loss existed prior to service.  Crucially, however, this hearing loss does not constitute a hearing loss disability for VA purposes, and therefore the Veteran is considered as having been sound with respect to hearing in his left ear.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (providing that because the degree of hearing loss noted on a veteran's entrance medical examination did not meet the VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the Veteran was entitled to the presumption of soundness under 38 U.S.C. § 1111).  In any event, the December 2012 VA examiner found that the Veteran's hearing in his left ear was not aggravated in service because the Veteran's hearing was normal upon discharge.  

The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  The Board finds the VA medical opinion dispositive of the nexus question presented in this case. 

In so finding, the Board considered the Veteran's own opinion that his hearing loss and tinnitus resulted from in-service acoustic trauma.  However, as a lay person, his opinion is outweighed by the VA medical expert opinion of record, which considered all prior evidence of record.  Thus, the Veteran's bilateral hearing loss and tinnitus are not attributable to service on the basis of direct service connection.   

Finally, though sensorineural hearing loss and tinnitus are considered a chronic disease for VA purposes, bilateral sensorineural hearing loss and tinnitus were not clinically shown to a compensable degree within one year following the Veteran's discharge from service. There is also no persuasive credible lay evidence that bilateral hearing loss and tinnitus manifested to a compensable degree within one year following the Veteran's discharge from service.  There is also no credible evidence of continuity of symptoms.  Therefore, service connection for bilateral hearing loss and tinnitus is not warranted on a presumptive basis or on a continuity of symptomatology theory of entitlement.  38 C.F.R. §§ 3.307, 3.309

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


